Title: From James Madison to William F. Gray, 4 June 1823
From: Madison, James
To: Gray, William F.


        
          Dr. Sir
          June 4. 1823
        
        I have recd. yours of May 28. I do not find that I have rcd. more than one copy of No. 54. of the Quarterly review.
        I return with thanks the loaned Vol: of the N. A. Review than [sic] has lately come to hand. It appears that No. (XI), which contains that review,

by whom sent, I can not ascertain. As it is a second hand copy, it may have been sent by a gentleman who had referred me to it. Shd. it have been forwarded by you, it leaves No. XII only to fill my sett from No. IX. to No. XV. inclusive.
      